DETAILED ACTION
This action is in response to an amendment filed on March 10, 2022 for the application of Matsubara et al., for a “Data error detection device and error detection method” filed on March 17, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The IDS filed on September 16, 2021 has been considered. 
Claims 1 and 17-20 are pending in the application. 
Claims 2-16 have been cancelled.
Claims 17-20 have been added.  
Claim 1 has been amended.

Claim 1 is rejected under 35 USC § 112.

Claims 1 and 17-20 are rejected under 35 USC § 102.

Claims 1 and 17-20 are rejected under 35 USC § 103.

Specification

The specification is objected to because of the following informalities:
In pages 19-20, line 10, “scratch pad” should be changed to “scratchpad” to provide consistency throughout the specification and claims. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 12-13, recite the limitation “the memory accesses the memory without accessing the DRAM”. It is unclear what is meant by the memory accesses the memory. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 17-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kaplan (U.S. PGPUB 20110131381).
 


a dynamic random access memory (DRAM) ([0021]) whose data is protected by cyclic redundancy check (CRC) ([0057], “cyclic redundancy check ( CRC) algorithm”); a memory; a processor (Fig. 1); and 
a flag ([0034], “Whether the processor core 110 is operating in a normal mode or a scratch-pad mode is determined by indicator SPM_EN at storage location 422, which can be a register of register file 113. Scratch-pad mode of operation is enabled in response to indicator SPM_EN being asserted, and normal mode is being implemented in response to indicator SPM_EN being negated.”), wherein when the flag indicates a first mode, the processor uses the memory as a cache memory for the DRAM when the processor accesses the DRAM (Fig. 5), and
wherein when the flag indicates a second mode, the memory operates as a scratchpad memory and not as a cache memory, and the memory accesses the memory without accessing the DRAM ([0032]-[0035], “scratch-pad mode”) and (Fig. 5). 

As per claim 17, Kaplan discloses the memory stores a program for the processor, and wherein the processor executes the program stored on the memory when the flag indicates the second mode ([0046]-[0053]).

As per claim 18, Kaplan discloses the memory executes a write back to the DRAM when the flag indicates the first mode ([0021] and [0046]-[0053]).



As per claim 20, Kaplan discloses an error detection code generation unit (EDC); and an error detection unit (EDU), wherein data stored in the memory is protected by the EDC and the EDU ([0057] and Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (U.S. Patent No. 8862825) in view of Kaplan (U.S. PGPUB 20110131381).

As per claim 1, Kwon discloses a data processing device/method comprising:
a dynamic random access memory (DRAM); a memory (col. 3, lines 29-31); a processor (Fig. 2, element 200); and 

wherein when the flag indicates a second mode, the memory operates as a scratchpad memory and not as a cache memory, and the memory accesses the memory without accessing the DRAM (Fig. 3, element 330, ACCESS SCRATCH PAD MEMORY).
Kwon fails to explicitly disclose cyclic redundancy check.
Kaplan of analogous art teaches: a dynamic random access memory (DRAM) ([0021]) whose data is protected by cyclic redundancy check (CRC) ([0057]).
All of the claimed elements were known in Kwon and Kaplan and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their memory management methods. One would be motivated to make this combination for the purpose of providing a more efficient data protection (Kaplan, [0021]).

As per claim 17, Kwon discloses the memory stores a program for the processor, and wherein the processor executes the program stored on the memory when the flag indicates the second mode (Figs. 2-3).

As per claim 18, Kwon discloses the memory executes a write back to the DRAM when the flag indicates the first mode (Fig. 3, elements 340 and 350, ACCESS CACHE MEMORY, ACCESS DRAM).

As per claim 19, Kwon discloses the data stored in the memory is retained when the second mode is switched to the first mode (Fig. 3).

As per claim 20, Kaplan discloses an error detection code generation unit (EDC); and an error detection unit (EDU), wherein data stored in the memory is protected by the EDC and the EDU ([0021] and [0057] and Fig. 6).
Response to Arguments
Applicant’s amendments filed on March 10, 2022 necessitated a new ground(s) of rejection in this Office action. Accordingly, Applicant’s arguments have been fully considered but are moot in view of the new ground(s) of 35 U.S.C. 102/103 rejection, as set forth in this office action. 
Conclusion

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113